EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hong Zou (Reg. No. 58,738) on May 06, 2021.

The application has been amended as follows: 
In Claims:
	Claim 12 (Cancelled)
Claim 13 (Cancelled)
Claim 25 (Cancelled)
Claim 26 (Cancelled)
(END OF AMENDMENT)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-13, and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.


Drawings
The drawings were received on December 13, 2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 5-6, 8, 11, 14, 17, 19, 21, 24, and 27-28 are allowed, and they have been renumbered as 1-12.

The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1, 8, 14, and 21, Lee et al. (US 2020/0296691) discloses V2X transmission resource selecting method implemented by terminal in wireless communication system.  Lee et al. also discloses all resources is considered selectable, and specific resources are excluded based on scheduling assignment (SA) decoding and additional conditions.  This teaching of Lee et al. reads on “selecting a first transmission resource from the first transmission resource pool in the first transmission resource obtaining manner” of claim language.  
Similarly, Sheng (US 2017/0041902) discloses allocating resources for wireless sidelink direct communications.  Sheng also discloses selecting a selected resource pool in step 7-1 of Fig. 7.  Sheng further discloses a wireless terminal randomly selects resources for transmission from the resource pool indicated by the resource allocations (paragraph 0063).  This teaching of Shen also reads on “ a manner of obtaining a transmission resource from the first transmission resource pool in a first transmission 
Lastly, Jung et al. (US 10,123,370) discloses device-to-device (D2D) operation method carried out by terminal in RRC connection state in wireless communication system.  Jung et al. also discloses selecting a second type resource when the radio link failure is detected (col. 2, lines 18-54).  This teaching merely teaches or suggests “selecting a second transmission resource pool” of claim language. 
However, none of the references taken either alone or in combination teaches or suggests “obtaining, by a terminal device a second configuration information, wherein the second configuration information is for determining a second transmission resource pool, a manner of obtaining a transmission resource from the second transmission resource pool is a second transmission resource obtaining manner in which a transmission resource is selected after channel sensing is performed on the second transmission resource pool for sensing duration T2; selecting, by the terminal device, a first transmission resource from the first transmission resource pool in the first transmission resource obtaining manner when a sensing result is not obtained from the second transmission resource pool and sending, by the terminal device, a vehicle to X (V2X) message on the first transmission resource” as currently recited within claims.
Therefore, the Examiner allows independent claims 1, 8, 14, and 21 at least for the reasons discussed above, in combination with all other features recited within claims. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Wayne H Cai/Primary Examiner, Art Unit 2644